In an action by executors to recover amount of a savings bank deposit and interest, judgment for respondent reversed on the law and the facts, with costs, and judgment directed for the plaintiffs, with costs. The judgment is against the weight of the evidence. The intent to create an irrevocable trust was not established; the trust was tentative, revocable at will and was revoked by its creator. Findings of fact and cod elusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Young, Carswell and Seudder, JJ., concur; Lazansky, P. J;, and Johnston, J., dissent and vote to affirm. Settle order on two days’ notice.